FILED
                            NOT FOR PUBLICATION                                JUL 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISAIAS ABRAHA HAILE,                               No. 08-71409

              Petitioner,                          Agency No. A099-541-055

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 16, 2012 **
                              San Francisco, California

Before: TASHIMA, CLIFTON, and MURGUIA, Circuit Judges.

       Petitioner Isaias Abraha Haile, a native and citizen of Eritrea, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

immigration judge’s (“IJ”) denial of Haile’s application for asylum, withholding of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We deny

the petition for review.

      Our review of the credibility determinations in this case is governed by the

REAL ID Act of 2005 because Haile’s asylum application was filed after May 11,

2005. REAL ID Act of 2005, Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 231; see 8

U.S.C. ' 1158(b)(1)(B)(iii). We review an adverse credibility determination for

substantial evidence. Malkandi v. Holder, 576 F.3d 906, 908 (9th Cir. 2009). “We

accord special deference to an IJ’s credibility determination, and will only exercise

our power to grant a petition for review when the evidence compels a contrary

conclusion.” Khadka v. Holder, 618 F.3d 996, 1000 (9th Cir. 2010) (internal

quotation marks and alterations omitted).

      Substantial evidence supports the BIA’s conclusion that Haile was not

credible. First, Haile’s statements about the basis of his fear of persecution in

Eritrea were inconsistent. When interviewed by a Customs and Border Patrol

officer at the border, Haile told the officer that he left Eritrea because he feared

being persecuted there, because the government was arresting believers in the

Orthodox religion. However, at his credible fear interview, Haile stated that he left

Eritrea because the military tried to enlist him when he was underage. Similarly, in

his application for asylum and in his removal hearing, Haile claimed that he left


                                            2
Eritrea because he opposed the government’s policy of underage military

recruitment, and feared that if he returned he would be punished for evading

service.

      The BIA properly relied on the lack of “consistency between the applicant’s

[ ] written and oral statements.” 8 U.S.C. § 1158(b)(1)(B)(iii). At his initial

interview, Haile “failed to mention [underage military recruitment], the central

element of [his] asylum claim.” Yan Liu v. Holder, 640 F.3d 918, 926 (9th Cir.

2011). This is a relevant factor that “can reasonably be said to have a bearing on a

petitioner’s veracity.” Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011)

(internal quotation marks omitted).

      Second, the IJ did not abuse her discretion in excluding a copy of Haile’s

baptismal certificate for lack of authentication. Haile did not bring the original to

his removal hearing, and offered only his own testimony to authenticate the copy.

However, the IJ found Haile’s testimony not credible. In the absence of any

acceptable form of authentication, the IJ cannot have abused her discretion in

excluding the copy of the certificate. See Vatyan v. Mukasey, 508 F.3d 1179, 1185

(9th Cir. 2007) (“Immigration judges retain broad discretion to accept a document

as authentic or not based on the particular factual showing presented.”).




                                           3
      Third, the only other evidence of identity that Haile introduced was the

testimony of his cousin’s husband, Mr. Teckie. Haile has not shown that Mr.

Teckie’s testimony compels the conclusion that Haile established his identity. See

Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir. 2000) (“[A] petitioner

contending that the Board’s findings are erroneous must establish that the evidence

not only supports that conclusion, but compels it.” (internal quotation marks

omitted)).

      Because Haile failed to meet his burden of proof for asylum, he necessarily

failed to meet the higher burden of proof for withholding of removal. Ren, 648

F.3d at 1094 n.17.

      Substantial evidence also supports the BIA’s conclusion that Haile failed to

meet his burden for relief under CAT. Haile has offered no credible evidence that

it is more likely than not that he would be tortured if removed to Eritrea. 8 C.F.R.

§ 1208.16(c)(2).

      PETITION DENIED.




                                          4